Order, Supreme Court, New York County, entered on July 29, 1971, denying defendant’s motion to dismiss the four causes of action in the complaint herein, unanimously modified, on the law, without costs and without disbursements, to the extent of dismissing the second cause of action, and otherwise affirmed. Unlike the other three causes of action, the basis of the second cause of action lies solely in conversion, and the act complained of in that cause of action is described by plaintiff, in paragraph “ Thirteenth ” of the complaint, as one which “ constitutes a conversion * * * by DEFENDANT of PLAINTIFF’S property”. Such cause of action is barred by the three-year Statute of Limitations applicable to conversion actions (CPLR 214, subds. 3, 4). Concur—Stevens, P. J., McGivern, Kupferman, Murphy and Capozzoli, JJ.